                  IN THE UNITED STATES DISTRICT COURT
                                                                        FILED
                      FOR THE DISTRICT OF MONTANA                        NOV 13 2018
                           HELENA DIVISION                           C/er1<, u.s   . .
                                                                       District O~Mistnct Court
                                                                            M·     ontan 8
                                                  PO 18-5047-H-JCL           issou/a
  UNITED STATES OF AMERICA,
                                                  Violation Notice:
                       Plaintiff,                 F5362323 M8

        vs.
                                                  PO 18-5058-H-JCL
  JULIA TELLOLOPEZ,                               Violation Notice:
                                                  F5362325 M8
                       Defendant.
                                                  ORDER


      The United States has moved to dismiss the above-referenced violation

notices with prejudice. Accordingly,

      IT IS ORDRED that violation notices F5362323 M8 and F5362325 M8 are

DISMISSED.

      The Clerk of Court is directed to forward a copy of this order to the U.S.

Attorney's Office, the Defendant, and to the Central Violations Bureau at P.O.

Box. 780549, San Antonia, Texas 78278-0549. CVB is directed to enter NC as the

disposition code in this matter.

              DATED this   13th day   of November, 201 ~

                                                     ~ e. ~
                                             JeremiaH C. Lynch
                                             United States Magistrate Judge

                                         1
